Citation Nr: 0305576	
Decision Date: 03/25/03    Archive Date: 04/03/03	

DOCKET NO.  99-13 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for migraine headaches. 

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due solely to service-
connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from August 1988 to 
April 1995.

This matter arises from various rating decisions rendered 
since April 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, that denied the 
benefits now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

By decision dated August 29, 2002, the Board held that the 
appellant had submitted new and material evidence to reopen a 
claim of entitlement to service connection for migraine 
headaches.  The Board also determined that additional 
development pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002) was necessary.  That was accomplished in 
January 2003, and the appellant was provided notice of the 
additional evidence added to the record as required by Rule 
of Practice 903.  38 C.F.R. § 20.903 (2002).  The appellant, 
through her representative, responded on January 30, 2003 and 
again on March 6, 2003.  The additional evidence acquired, as 
well as the appellant's response thereto, has been made a 
permanent part of the appellate record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  Migraine headaches did not have their onset during 
military service. 

3.  The veteran is service connected for a total abdominal 
hysterectomy with bilateral salpingo-oophorectomy and history 
of chronic right lower quadrant pain, evaluated as 50 percent 
disabling; residuals of a back injury with degenerative joint 
disease, L4-5, and sclerosis, evaluated as 20 percent 
disabling; hypertension, evaluated as 10 percent disabling; 
sinusitis evaluated as 10 percent disabling; and bronchitis 
and residuals of a fracture of the left ring finger, each of 
which is noncompensable.  Her combined disability rating is 
70 percent.  

4.  The veteran completed three years of high school, and has 
occupational experience as a hair stylist.  Her last date of 
employment is unknown.  

5.  The veteran's service-connected disabilities, when viewed 
together, are not of such severity that they preclude her 
from obtaining or retaining substantially gainful employment.   


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§  1110, 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303 (2002).

2.  A total disability rating for compensation purposes based 
upon individual unemployability is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19, and Part 4 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001) eliminated the well-grounded claim 
requirement, expanded the duty of VA to notify the appellant 
and the representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

First, VA has a duty to notify the veteran and her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary 
to substantiate her claim.  See VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); see also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the veteran of evidence and 
information necessary to substantiate her claims and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was issued a statement of the case that informed 
her of the evidence used in conjunction with her claims, the 
pertinent laws and regulations, the adjudicative action 
taken, and the reasons and bases for the decision.  Thus, she 
was provided adequate notice as to the evidence needed to 
substantiate her claims.  She also was given an opportunity 
to submit additional evidence in support of her claims, and 
was afforded a special VA general medical examination at the 
request of the Board to ensure the adequacy of the record.  
As such, all relevant facts have been properly developed, and 
all evidence necessary for equitable disposition of the 
issues on appeal has been obtained.  Accordingly, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Finally, in view of the 
relatively narrow questions of law and fact on which this 
case turns, the Board concludes that there is no reasonable 
possibility that any further development could substantiate 
the claims.  



II.  Service Connection for Migraine Headaches

The veteran contends that she developed migraine headaches 
during military service.  More specifically, she asserts that 
such headaches developed as a result of a head injury 
sustained when she fell and struck her head in 1994.  

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection also may be granted for disability that is shown 
to be chronic during military service; subsequent 
manifestations of the same chronic disease at any later date, 
however remote, shall be service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. 
§ 3.303(b).  Alternatively, service connection may be granted 
if the disability claimed was noted during service and 
continuity of symptomatology is demonstrated thereafter, 
either through the submission of medical or lay evidence, if 
the disability is of the type as to which lay evidence is 
competent to identify its existence.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Finally, service connection may 
be granted for any disability that is proximately due to, or 
the result of, a service-connected disability (see 38 C.F.R. 
§ 3.310(a) (2002)), or if the disability claimed was 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  It is within this context 
that the veteran's claim must be evaluated.  

The facts are as follows.  The veteran's service medical 
records indicate that she complained of a headache in June 
1989 and again in July 1989.  Coughing and congestion 
accompanied the latter.  She also complained of a headache in 
September 1991 and again in June 1992, but no diagnosis of 
migraine headaches was given in any instance.  In August 
1994, she sustained a head injury.  She complained of 
headaches for two days following that injury and was examined 
neurologically as a result.  No further indication of 
headaches is noted in the veteran's service medical records.  
An examination conducted in conjunction with her discharge 
from military service was negative for any finding regarding 
migraine headaches.  

The veteran then was seen in a VA clinic in November 1997 
with complaints of migraine headaches.  Medication was 
prescribed; however, on December 8, 1997, she again was seen 
at a VA medical facility complaining of headaches that 
occurred approximately every three days.  She indicated that 
she believed that the headaches might be associated with 
situational stress that she was experiencing.  Tension 
headaches were diagnosed.  Then, during VA treatment in 
February 2000, she complained of stress, depression, and 
migraines.  

The veteran then underwent a VA general medical examination 
in April 2001.  She complained of headaches that occurred 
monthly and that were accompanied by sneezing and red eyes.  
She reported that she had been having migraine headaches for 
about nine years, and that these were accompanied by blurred 
vision and nausea.  She indicated that the headaches occurred 
on a weekly basis, lasted for four days, and that she was 
taking Cafergot.  Migraine headaches with no localizing signs 
neurologically were diagnosed.  The examiner, however, did 
not offer an opinion regarding the etiology of the veteran's 
headaches.  

The veteran then underwent a VA general medical examination 
in January 2003.  The examiner was specifically requested to 
review the veteran's records, examine the veteran, and offer 
an opinion regarding the likely etiology of her headaches.  
In his report, the examiner indicated that he had reviewed 
the veteran's claims file.  He noted that the veteran had 
been evaluated for a headache in June 1989.  At that time, 
she reported that she had a lifelong history of headaches 
(although she subsequently denied this) that occurred 
approximately once monthly.  He also noted that following a 
head injury in August 1994, she had headaches of two days' 
duration, but that the remainder of her service medical 
records did not indicate that the headaches had reoccurred.  
The veteran indicated to the examiner that she believed that 
her headaches were more severe following her head injury.  
Following a physical examination, the examiner diagnosed 
migraine headaches without aura.  He also indicated that the 
veteran's history was consistent with a diagnosis of 
migraine, but that her headaches were not likely due to 
either an incident of her military service or to a service-
connected disability.  

The foregoing indicates that service connection is not 
warranted for migraine headaches.  Although the veteran 
experienced headaches during military service, migraines were 
not diagnosed as a result.  Moreover, the record does not 
indicate continuity of symptomatology following the veteran's 
discharge from military service.  Although she claimed to 
have migraine headaches as early as June 1995, a diagnosis of 
migraine headaches was not rendered until a number of years 
later.  Finally, and most importantly, the only medical 
opinion of record regarding the etiology of the veteran's 
migraines is to the effect that her headaches are neither 
related to her military service or to a service-connected 
disability.  In effect, the only opinion of record relating 
migraine headaches to the veteran's military service was 
offered by the appellant.  However, as a layperson, she is 
not qualified to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, 
there is no reasonable basis upon which to predicate a grant 
of the benefit sought. 

III.  Entitlement to TDIU

The veteran contends that her service-connected disabilities, 
by themselves, prevent her from obtaining or retaining 
substantially gainful employment.  She indicates that her 
service-connected residuals of a low back injury prevent her 
from working as a hair stylist more than three days per week.  

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is one such disability, the disability shall be 
rated as 60 percent disabling or more, and that, if there are 
two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 
70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Parenthetically, VA's General Counsel has determined that a 
veteran who, in light of individual circumstance, but without 
regard to age, is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities shall be rated totally disabled, without regard 
to whether an average person would be rendered unemployable 
by the circumstances.  Thus, the criteria for individual 
unemployability include a subjective standard.  See 
VAOPGCPREC 95-91 (Dec. 27, 1991).  The Board is bound in its 
decisions by the precedential opinions of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c) (2002).  Moreover, in 
determining whether a veteran is entitled to a total 
disability rating based upon individual unemployability, 
nonservice-connected disabilities and age may not be 
considered.  See 38 C.F.R. §§ 4.16, 4.19; see also Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  

The veteran has been granted service connection for a number 
of disabilities.  These include a total abdominal 
hysterectomy with bilateral salpingo-oophorectomy and history 
of chronic right lower quadrant pain, evaluated as 50 percent 
disabling; residuals of a low back injury with degenerative 
joint disease, L4-5, and sclerosis, evaluated as 20 percent 
disabling; hypertension, evaluated as 10 percent disabling; 
sinusitis, evaluated as 10 percent disabling, and bronchitis 
and residuals of a fracture of the left ring finger, both of 
which are noncompensable.  Her combined disability rating is 
70 percent.  As such, the veteran's service-connected 
disabilities meet the threshold requirements for a grant of a 
total disability rating based upon individual 
unemployability.  The remaining question is whether, as a 
factual matter, they render her unemployable.  

The record indicates that the veteran completed three years 
of high school and received additional training as a hair 
stylist.  On her application for TDIU, she indicated that she 
had been self employed as a hair stylist, and had been 
working 20 hours per week.  She stated that she had last 
worked in 1998.  However, during an interview with a VA 
social worker in March 1999, the veteran indicated that she 
was still working as a hair stylist, albeit part time.  She 
indicated that she was unable to work more than part time 
because of her inability to stand for long periods as a 
result of her service-connected low back disability.  
However, the record does not bear out the veteran's 
contention.  Clinical evidence does not indicate that the 
veteran's service-connected low back disability has required 
ongoing care or that this disability has resulted in 
significant limitation of functioning.  During a VA physical 
examination conducted in January 1999, the veteran was noted 
to have full range of motion of the lumbar spine, that she 
was able to heel and toe walk without any indication of pain, 
that she had very little pain when squatting, and that there 
was no indication of objective neurological loss in either of 
her lower extremities.  Instead, during more recent years, 
the veteran appears to have been limited in her daily 
functioning by nonservice-connected depression and 
situational factors in her everyday life.  

Given that the clinical evidence of record does not indicate 
that the veteran's service-connected disabilities prevent her 
from pursuing substantially gainful employment, e.g., her 
profession as a hair stylist on a full-time basis, there is 
no reasonable basis upon which to predicate a grant of TDIU.  

The Board finds as to all material issues that the evidence 
is not evenly balanced and that the doctrine of resolving 
doubt in the veteran's favor is not for application.  See 
Ferguson v. Principi, 273 F. 3d 1072 (Fed. Cir. 2001) (the 
statute, 38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).  


ORDER

Service connection for migraine headaches is denied.

A total rating for compensation purposes based upon 
individual unemployability due solely to the veteran's 
service-connected disabilities is denied.  


____________________________________________
	RICHARD B. FRANK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

